Exhibit 10.01

 

 

LOGO [g362168snap0002.jpg]

 

To: Tom Barker

From: West Corporation Compensation Committee

Date: March 13, 2017

 

Re: Exhibit A

This Exhibit A is delivered pursuant to your Employment Agreement and sets forth
your 2017 base salary and incentive compensation applicable to your position as
Chief Executive Officer for West Corporation.

 

  1. Your base salary for 2017 is $1,000,000 effective January 1, 2017.

 

  2. Effective January 1, 2017, you will be eligible to receive an annual
incentive based upon West Corporation’s publicly reported consolidated revenue
(“Revenue”), weighted at 20%, and publicly reported Adjusted Earnings per Share
from Continuing Operations – Diluted (“Adjusted EPS”), weighted at 80%, in each
case, as adjusted pursuant to Section 3 below and subject to the cap set forth
below. All calculations will be based on 2017 fiscal year results. Your
incentive will be calculated as follows based upon an annual target incentive of
$1,300,000:

Component 1: Incentive payout grid based on Revenue

 

Revenue (In Mil$)

     Total
% of Target
Incentive Factor     % of Target
Incentive Paid
(20% Weighting)       $ 2,450.0        200 %      40.0 %    Maximum $ 2,376.4  
     125 %      25.0 %    $ 2,339.0        100 %      20.0 %    Target $ 2,301.0
       65 %      13.0 %    $ 2,100.0        0 %      0.0 %    Threshold

For the incentive payout based on Revenue, the amount paid will be extrapolated
as needed between revenue range points to the nearest tenth percent.



--------------------------------------------------------------------------------

Component 2: Incentive payout grid based on Adjusted EPS

 

Adjusted EPS

     Total
% of Target
Incentive Factor     % of Target
Incentive Paid
(80% Weighting)       $ 3.10        200 %      160.0 %    Maximum $ 3.02       
125 %      100.0 %    $ 2.91        100 %      80.0 %    Target $ 2.79        65
%      52.0 %    $ 2.72        0 %      0.0 %    Threshold

For each $.01 of Adjusted EPS:

From $3.02 to $3.10, additional 7.5000% in % of Target Incentive Paid.

From $2.91 to $3.02, additional 1.8182% in % of Target Incentive Paid.

From $2.79 to $2.91, additional 2.3333% in % of Target Incentive Paid.

From $2.72 to $2.79, additional 7.4286% in % of Target Incentive Paid.

The maximum total incentive which may be earned pursuant to this Section 2 is
$2,600,000 in the aggregate.

 

  3. For 2017 incentive calculations, Revenue and Adjusted EPS will be adjusted
up or down to reflect the average foreign exchange rates for 2016. All metrics
are based on West Corporation’s and its affiliates’ consolidated operations.
Financial results arising from extraordinary items, mergers, acquisitions, and
joint ventures completed during 2017 may be included in the incentive
calculation on a case by case basis, as determined by the Compensation
Committee. Any resulting adjustment to Adjusted EPS will apply the same rounding
conventions used for publicly reported Adjusted EPS.

 

  4. 100% of the incentive earned will be paid annually, no later than March 15,
2018.

 

/s/ Tom Barker Employee – Tom Barker

 

2